Citation Nr: 0830670	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service-connection for a deviated septum.


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION


The veteran served on active duty in the United States Navy 
from July 1962 to July 1964.



This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Newington, Connecticut which denied the veteran's claim for 
entitlement to service connection for a deviated septum.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a deviated septum.  
On his July 2007 VA Form 9 Appeal, he indicated that he would 
like a hearing before the Board.  The veteran was scheduled 
for a Travel Board hearing at the Newington, Connecticut RO 
on July 22, 2008, but failed to report.  The veteran 
submitted a statement, dated in August 2008 indicating that 
he would like to appear personally before the Board.  The 
motion to reschedule his hearing was granted in August 2008.  
Therefore, this issue must be remanded in order to afford the 
veteran a hearing.  

Accordingly, the case is REMANDED for the following action:

Determine whether the veteran would 
like to be scheduled for a Travel Board 
hearing or a video conference hearing 
before the Board.  Schedule him for his 
preferred hearing at his local regional 
office.  Provide him reasonable advance 
notice of the date, time, and location 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




